DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: Line 3 of claim 2 recites, in part, “taking the first target area” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --taking the at least one first target area-- in order to maintain consistency with line 2 of claim 2 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 4 of claim 2 recites, in part, “a preset step length matching the feature; and” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --a preset step length matching the at least one feature; and-- in order to maintain consistency with line 2 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 5 of claim 2 recites, in part, “in response that there is a second target area,” which appears to contain a minor informality. The Examiner suggests amending the claim to --in response that there is [[a]] the. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 2 of claim 3 recites, in part, “when the first target area overlaps” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --when the at least one first target area overlaps-- in order to maintain consistency with line 2 of claim 2 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 2 of claim 4 recites, in part, “the first target area,” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one first target area,-- in order to maintain consistency with line 2 of claim 2 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 3 of claim 4 recites, in part, “the first target area” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one first target area-- in order to maintain consistency with line 2 of claim 2 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 3 of claim 7 recites, in part, “take the first target area” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --take the at least one first target area-- in order to maintain consistency with line 2 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 4 of claim 7 recites, in part, “a preset step length matching the feature; and” which appears to  at least one feature; and-- in order to maintain consistency with line 5 of claim 6 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 5 of claim 7 recites, in part, “in response that there is a second target area,” which appears to contain a minor informality. The Examiner suggests amending the claim to --in response that there is [[a]] the second target area,-- in order to clearly link the second target area back to the “a second target area” recited on line 3 of claim 7 and to improve the clarity and precision of the claim(s). Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 2 of claim 8 recites, in part, “when the first target area overlaps” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --when the at least one first target area overlaps-- in order to maintain consistency with line 2 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Line 2 of claim 9 recites, in part, “the first target area,” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one first target area,-- in order to maintain consistency with line 2 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Line 3 of claim 9 recites, in part, “the first target area” which appears to contain inconsistent claim  at least one first target area-- in order to maintain consistency with line 2 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 4 of claim 12 recites, in part, “taking the first target area” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --taking the at least one first target area-- in order to maintain consistency with line 3 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 5 of claim 12 recites, in part, “a preset step length matching the feature; and” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --a preset step length matching the at least one feature; and-- in order to maintain consistency with line 4 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 6 of claim 12 recites, in part, “in response that there is a second target area,” which appears to contain a minor informality. The Examiner suggests amending the claim to --in response that there is [[a]] the second target area,-- in order to clearly link the second target area back to the “a second target area” recited on lines 4 - 5 of claim 12 and to improve the clarity and precision of the claim(s). Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 3 of claim 13 recites, in part, “when the first target area overlaps” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --when  at least one first target area overlaps-- in order to maintain consistency with line 3 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 3 of claim 14 recites, in part, “the first target area,” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one first target area,-- in order to maintain consistency with line 3 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 4 of claim 14 recites, in part, “the first target area” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one first target area-- in order to maintain consistency with line 3 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first target area" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first target area" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first target area" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carter et al. U.S. Publication No. 2021/0073977 A1.

-	With regards to claims 1, 6 and 11, Carter et al. disclose an image marking method, (Carter et al., Abstract, Figs. 1A, 1B & 3 - 7, Pg. 1 ¶ 0013 - 0015, Pg. 3 ¶ 0028, Pg. 5 ¶ 0042, Pg. 5 ¶ 0044 - Pg. 6 ¶ 0048) a computing 

-	With regards to claims 5, 10 and 15, Carter et al. disclose the image marking method, computing device and non-transitory storage medium of claims 1, 6 and 11, respectively, further comprising: when the first target area is simultaneously marked by a first preset graphic and a second preset graphic, (Carter et al., Figs. 5 - 7, Pg. 4 ¶ 0032 - 0033, Pg. 4 ¶ 0036 - Pg. 5 ¶ 0037, Pg. 6 ¶ 0045 - 0048 and 0050 - 0051, Pg. 8 ¶ 0067 - 0068) generating a prompt message, the first preset graphic corresponding to a first feature, and the second preset graphic corresponding to a second feature. (Carter et al., Figs. 5 - 7, Pg. 4 ¶ 0032 - 0033, Pg. 4 ¶ 0036 - Pg. 5 ¶ 0037, Pg. 6 ¶ 0045 - 0048 and 0050 - 0051, Pg. 7 ¶ 0055 Pg. 8 ¶ 0067 - 0068) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. U.S. Publication No. 2021/0073977 A1 as applied to claims 1, 6 and 11 above, and further in view of Ren et al. U.S. Publication No. 2021/0357656 A1.

-	With regards to claims 2, 7 and 12, Carter et al. disclose the image marking method, computing device and non-transitory storage medium of claims 1, 6 and 11, respectively, further comprising: selecting a first preset graphic to identify at least one first target area in the image; (Carter et al., Figs. 4 - 7, Pg. 1 ¶ 0015, Pg. 5 ¶ 0042, Pg. 6 ¶ 0045 - 0048, Pg. 6 ¶ 0050 - Pg. 7 ¶ 0052, Pg. 8 ¶ 0067) taking the first target area as a region of interest, (Carter et al., Figs. 5 - 7, Pg. 4 ¶ 0032 - 0033, Pg. 4 ¶ 0036 - Pg. 5 ¶ 0037, Pg. 5 ¶ 0040, Pg. 8 ¶ 0067 - 0068 [“certain machine learning models or detectors may produce metadata that is used by a subsequent detector or machine learning model. For example, in one embodiment, detector 211 may be a sub-detector of detector 210. For example, detector 210 may localize a region in the image which has been predicted to contain a specific pathology, anatomy, restoration and/or anomaly. Then, detector 211 may take this metadata as input and restrict its processing to only those regions of interest to it. As a more specific example, detector 210 may predict the presence of caries. Detector 211 may crop only those regions containing caries (as predicted by detector 210), then detector 211 may classify only those regions for the particular type of carie (e.g. into dentin, into enamel, or the region of interest matching the feature; (Carter et al., Figs. 5 - 7, Pg. 4 ¶ 0031 - 0033, Pg. 4 ¶ 0036 - Pg. 5 ¶ 0037, Pg. 6 ¶ 0051 - 0052, Pg. 8 ¶ 0067 - 0068 [“detector 210 may localize a region in the image which has been predicted to contain a specific pathology, anatomy, restoration and/or anomaly. Then, detector 211 may take this metadata as input and restrict its processing to only those regions of interest to it. As a more specific example, detector 210 may predict the presence of caries. Detector 211 may crop only those regions containing caries (as predicted by detector 210), then detector 211 may classify only those regions for the particular type of carie (e.g. into dentin, into enamel, or into pulp)”]) and in response that there is a second target area, marking the second target area with the first preset graphic. (Carter et al., Figs. 4 - 7, Pg. 4 ¶ 0036 - Pg. 5 ¶ 0037, Pg. 5 ¶ 0040 and 0042, Pg. 6 ¶ 0045 - 0048, Pg. 6 ¶ 0050 - Pg. 7 ¶ 0052, Pg. 8 ¶ 0067 - 0068) Carter et al. fail to disclose explicitly taking the first target area as a center, and searching within a preset step length. Pertaining to analogous art, Ren et al. disclose taking the first target area as a center, (Ren et al., Fig. 8, Pg. 5 ¶ 0061 - 0063, Pg. 6 ¶ 0068 - 0071 and 0073, Pg. 9 ¶ 0098 and 0103, Pg. 10 ¶ 0111) and searching whether there is a second target area within a preset step length matching the feature. (Ren et al., Fig. 8, Pg. 5 ¶ 0061 - 0063, Pg. 6 ¶ 0068 - 0071 and 0073, Pg. 9 ¶ 0098 and 0103, Pg. 10 ¶ 0111) Carter et al. and Ren et al. are combinable because they are both directed towards image processing systems that detect a location of an object of interest in an image. It would have been obvious to one of ordinary skill in the art 

-	With regards to claims 3, 8 and 13, Carter et al. in view of Ren et al. disclose the image marking method, computing device and non-transitory  

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. U.S. Publication No. 2021/0073977 A1 in view of Ren et al. U.S. Publication No. 2021/0357656 A1 as applied to claims 3, 8 and 13 above, and further in view of Akselrod-Ballin et al. U.S. Publication No. 2019/0304092 A1.

-	With regards to claims 4, 9 and 14, Carter et al. in view of Ren et al. disclose the image marking method, computing device and non-transitory storage medium of claims 3, 8 and 13, respectively, further comprising: when the image comprises a combination of the first target area, the second target area, and the overlapping area of the first target area and the second target area, (Carter et al., Figs. 5 - 7, Pg. 4 ¶ 0036 - Pg. 5 ¶ 0037, Pg. 5 ¶ 0042, Pg. 6 ¶ 0045 - 0048, Pg. 6 ¶ 0050 - Pg. 7 ¶ 0055, Pg. 7 ¶ 0058 - 0059, Pg. 8 ¶ 0065 - 0068) filtering corresponding weights according to sizes, (Carter et al., Fig. 5, Pg. 5 ¶ 0042, Pg. 6 ¶ 0048 and 0050, Pg. 7 ¶ 0052 - 0054 [“a user adjusting the confidence threshold control element 518 (presented as a slider control) may change the bounding boxes displayed to display all bounding boxes associated with a pathology or other label having a machine learning confidence value at or above the threshold selected by the user via the control element 518 (set at a filtering result. (Carter et al., Fig. 5, Pg. 5 ¶ 0042, Pg. 6 ¶ 0048 and 0050, Pg. 7 ¶ 0052 - 0054 [“if a user set the confidence threshold higher, such as to 80, a number of bounding boxes currently displayed and that have confidence thresholds between 40 and 79 may be removed from the displayed bounding region overlays on the given image.”]) Carter et al. fail to disclose explicitly sorting corresponding weights, and generating a sorting result. Pertaining to analogous art, Akselrod-Ballin et al. disclose when the image comprises a combination of the first target area, the second target area, and the overlapping area of the first target area and the second target area, (Akselrod-Ballin et al., Fig. 5, Pg. 10 ¶ 0126 - 0129, Pg. 11 ¶ 0137 - 0146, Pg. 12 ¶ 0157 - 0160 and 0165 - 0169, Pg. 13 ¶ 0181) sorting corresponding weights according to sizes, (Akselrod-Ballin et al., Figs. 3 & 5, Pg. 3 ¶ 0041, Pg. 11 ¶ 0147, Pg. 12 ¶ 0160 - 0168, Pg. 13 ¶ 0181 [“the top 3-5 patches in descending order of probability value are selected and their corresponding locations within the target anatomical image is determined” and “he top three (or other number) of patches associated with decreasing probabilities, staring from the highest probability value as selected. The regions on the anatomical image corresponding to the top . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Datta et al. U.S. Publication No. 2014/0185925 A1; which is directed towards a method and system for detecting an object in images frames of a video, wherein a plurality of subwindows neighboring a detected object instance are evaluated to confirm the detected object instance and 
Hillen U.S. Publication No. 2019/0313963 A1; which is directed towards a system for detecting features in an image and marking the detected features with a preset graphical representation, wherein multiple detections of a feature can be combined by weighting all of the detections wherein more weight is given to intersected regions of the detections. 
Ngo Dinh et al. U.S. Publication No. 2019/0385018 A1; which is directed towards systems and methods for detecting features of interest in images and marking the detected features with preset graphical patterns, wherein different features are marked with different graphical patterns. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ERIC RUSH/Primary Examiner, Art Unit 2667